Oo SO sat DB OO Se WH PO

, NO No NO bo No — — — — me — — — — —

 

 

 

Case 4:11-cr-00150-DCB-LCK Document 815 Filed 02/12/19 Page 1of1

 

 

 

Z
FILED LODGED
RECEIVED COPY
FEB 12 2019

 

 

 

 

CLERICS DISTRICT COURT
‘ ONA
a ABREIGT OF ARIZ DEPUTY

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

 

No. CR 11-00150-04-TUC-DCB
EXHIBIT RECEIPT

United States of America,
Plaintiff, |

VS.

Heraclio Osorio-Arellanes

Defendant.

Nee Nance See Sine” eee Sn Nagel” gt”

 

The exhibits marked and/or admitted in the above entitled case are hereby returned to
counsel/agents of record. Counsel/agents are directed to retain custody of the exhibits until
the case has been completely terminated, including all appeals.

Counsel are further directed to make the exhibits available for review by opposing
counsel, as necessary, for appeal.

|| Government’s Returned Exhibits: All admitted exhibits - (see exhibit list)

TS Ae Date:_ 2(irl (4

Signature
Todd Robinson - AUSA
David Leshner - AUSA

 

 

Defendant’s Returned Exhibits: A

“

So

Asn Date: Vf) uh: / 7

Signature y
Fyancisco \s Leon, Esq.

£

 

 
